Exhibit Date: February 10, 2010 Contact: Gregory P. Sargen Vice President & CFO Phone: 201-804-3055 Email: gregory.sargen@cambrex.com Release: Immediate CAMBREX REPORTS FOURTH QUARTER AND FULL YEAR 2009 RESULTS East Rutherford, NJ – February 10, 2010 – Cambrex Corporation (NYSE: CBM) reports fourth quarter results for the period ended December 31, 2009. Highlights - Reported sales decreased by 9.9%, and excluding the impact of foreign currency, sales decreased 15.8% compared to fourth quarter 2008.For the full year 2009, reported sales decreased 5.3%, and decreased 1.2% excluding the impact of foreign currency. - EBITDA was $9.4 million in the fourth quarter 2009 compared to Adjusted EBITDA of $10.5 million in the same quarter last year.For the full year 2009, EBITDA was $47.1 million compared to Adjusted EBITDA of $47.7 million in 2008.See the reconciling table at the end of this release. - Debt, net of cash was $68.5 million at the end of fourth quarter 2009, a reduction of $10.2 million during the quarter and a reduction of $22.9 million for the year. - Provision for Income Taxes includes a $5.3 million expense in the fourth quarter 2009 related to an ongoing audit of a European subsidiary. - Net Loss was $2.8 million in the fourth quarter 2009 compared with $1.0 million for the fourth quarter 2008.Net Income was $10.4 million for the full year 2009 compared to $7.9 million in 2008. Fourth Quarter 2009 Operating Results Fourth quarter 2009 sales of $58.7 million were 9.9% lower than the fourth quarter 2008.Excluding a 5.9% favorable impact of foreign exchange, reflecting a weaker U.S. dollar, sales decreased 15.8%.The decrease is primarily due to lower volumes of an active pharmaceutical ingredient (“API”) that utilizes the Company’s polymeric drug delivery technology, lower sales of two APIs manufactured under long-term supply agreements and lower custom development revenues, all due to the timing of orders throughout 2009.Volumes of a feed additive for which a contract expired earlier in 2009 were also lower.Partially offsetting these decreases were increased generic revenues resulting from improved order patterns. Fourth quarter 2009 Gross Margin increased to 24.7% of sales from 24.2% during the fourth quarter 2008, with foreign currency unfavorably impacting gross margin by 0.6% in the fourth quarter 2009.Cost reductions, and to a lesser extent, positive product mix, were the main drivers of the higher margins.This was partially offset by lower pricing of generic APIs and lower volumes of an API manufactured under a long-term supply agreement. Cambrex Corporation | One Meadowlands Plaza | East Rutherford, NJ 07073 Phone 201.804.3000 | Fax 201.804.9852 | www.cambrex.com 1 Selling, General and Administrative Expenses in the fourth quarter 2009 were $8.8 million compared to $9.0 million in the same period last year.The decrease is a result of lower personnel costs and professional fees at the corporate headquarters and the benefit of the termination of certain postretirement benefits partially offset by higher legal fees, higher expenses at the Company’s manufacturing sites and an unfavorable impact of foreign currency. Research and Development Expenses increased to $2.0 million in the fourth quarter 2009 from $1.6 million in the fourth quarter 2008 due to higher costs related to the development of new products and technologies. Operating Profit increased to $3.7 million in the fourth quarter 2009 from $1.8 million in the fourth quarter 2008.Excluding Restructuring Expenses and Strategic Alternative Costs of $3.3 million recorded in 2008, Operating Profit decreased $1.4 million quarter over quarter.EBITDA was $9.4 million, or 16.0% of sales, compared to Adjusted EBITDA of $10.5 million, or 16.0% of sales last year. The
